                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                Case No. 2:17-cr-136-FtM-38MRM

ROMEO VALENTIN SANCHEZ
___________________________/

                                FINAL ORDER OF FORFEITURE1

        Before the Court is the United States= Motion for a Final Order of Forfeiture,

pursuant to 21 U.S.C. § 853(n)(7) and Rule 32.2(c)(2) of the Federal Rules of Criminal

Procedure, for a Samsung Galaxy Note 4, Serial Number 990005895132265, and a

Samsung Galaxy S5 (SM-G900A), Serial Number R38F40JX55W. (Doc. 168).

        On May 21, 2019 the Court entered a Preliminary Order of Forfeiture for the assets

described above, pursuant to 18 U.S.C. §§ 2253 and 2428, and Rule 32.2(b)(2). (Doc.

142).

        The Court finds that in accordance with 21 U.S.C. ' 853(n) and Rule 32.2(b)(6)(C),

the United States published notice of the forfeiture and of its intent to dispose of the assets

on the official government website, www.forfeiture.gov, from May 22, 2019 through June

20, 2019. (Doc. 146). The publication gave notice to all third-parties with a legal interest

in the assets to file with the Clerk of Court, U.S. Federal Courthouse and Federal Building,

2110 First Street, Room 2-194, Fort Myers, FL 33901, a petition to adjudicate their interest



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.

                                                 1
within sixty days of the first date of publication. No third-party has filed a petition or

claimed an interest in the assets, and the time for filing such petition has expired. The

Court thus grants

          Accordingly, it is hereby:

          ORDERED that for good cause shown, the United States= Motion for a Final Order

of Forfeiture is GRANTED.

          It is FURTHER ORDERED that pursuant to 21 U.S.C. § 853(n)(7) and Federal

Rule of Criminal Procedure 32.2(c)(2), all right, title and interest in the assets identified

above are CONDEMNED and FORFEITED to the United States for disposition according

to law.

          Clear title to the assets is now vested in the United States of America.

          DONE and ORDERED in Fort Myers, Florida on this 3rd day of October 2019.




Copies: All parties of record




                                            2
